Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the meaning of the phrase “wherein a cost quantity to assumes a first cost value” is not clear.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In [0080], it appears that the indented reference character for 104 is 204. In [0080], “Wi-AW” should be changed to “Wi-[Symbol font/0x44]W”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 8, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 8 recite the limitation “a difference in the cost quantity”. The meaning of “a difference” is not clear because the claims do not specify what value the cost quantity is being compared to in order to find the difference.
Claim 13 recites the limitation "the restoration" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu et al.(U.S. Patent 5455891, hereafter Hirotsu) in view of Norio (Japanese Patent Publication JP3273568B2, hereafter Norio).
Regarding claim 1, 
Hirotsu teaches 
A method for hardware-implemented training of a feedforward artificial neural network ([see Fig.5] And [col 2, ln 51-52] the present invention provides a method for adjusting the weights of a neural network)
the method comprising: generating a first output signal of the artificial neural network by processing an input signal with the artificial neural network ([col 4, ln 16-20] The learning neural network 30 comprises a plurality of learning neurons 14 for generating a plurality of outputs from the combination of a plurality of inputs) the first output signal causing a cost quantity of the artificial neural network to assume a first cost value; measuring the first cost value; ([col 4, ln 28-30] each of the outputs is compared with respective desired outputs in order to generate respective errors – Note: error is the cost value)
defining a group of at least one synaptic weight of the artificial neural network for variation; ([col 4, ln 24-26] each neuron 14 in the first layer shown in FIG.3 may receive any combination of inputs, and each outer layer neuron 14" may receive any combination of neuron outputs from hidden layer neurons. And [col 2, ln 56-57] weights are randomly changed from initial states by incremental changes – Note: Any combination of input and output is a group)
varying each synaptic weight of the group by a predefined weight difference; ([col 3, ln 1-2] The first weights are incremented by the respective incremental changes to form second weights. And [col 4, ln 66-67] for respective incremental changes [Symbol font/0x64] - Note: [Symbol font/0x64] is the predefined weight change)
after the variation, generating a second output signal of the artificial neural network by repeating the processing of the input signal, the second output signal causing the cost quantity to assume a second cost value; measuring the second cost value; ([col 3 ln 2-8] A series of network outputs is then generated from the series of network inputs in combination with the second weights. An overall network error is generated – Note: error is the cost value)
comparing the second cost value to the first cost value; ([col 3, ln 8-15] When the overall network error decreases ... When the error increases)
executing a training processing, the training processing comprising determining, based on the comparison, a desired weight change for each synaptic weight of the group such that the cost function does not increase if, for each synaptic weight of the group, the respective desired weight change is added to the synaptic weight, ([col 4, ln 45-49] The comparator 34 compares the overall network error Ev ... in order to determine whether the network error Ew has increased or decreased after manipulating weights. And [col 5 ln 2-4] After iterating the foregoing methodology, the output error Ev and errors Eo-E gradually decrease and finally approach zero) the desired weight change being based on a product of a factor and the weight difference, ([col 3 ln 21-25] weights are first changed randomly from their initial states by a small incremental weight change of either +[Symbol font/0x64] or -[Symbol font/0x64]. The random weight change direction (+D or -D) is fed to the learning neurons. And [col 5, ln 12] [Symbol font/0x44]W = [Symbol font/0x64] x Rand(n) – Note: [Symbol font/0x44]W  is the desired weight change; rand(n) is the weight change direction which is equivalent to the factor; [Symbol font/0x64] is the weight difference) the factor being either -1, [col 3 ln 21-25] The random weight change direction (+D or -D) is fed to the learning neurons – Note: +D and –D are equivalent to +1 and -1)
Hirotsu does not appear to explicitly recite the factor being “0”
However, Norio teaches:
the factor being [0025] When the square error E (Wnij−S) is not smaller (step 37; N), Wnij is set to 0 (step 39))
Hirotsu and Norio are analogous in the arts because they describe a hardware implementation of neural network and a weight update method with error forward propagation.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Hirotsu and Norio before him and her, to modify the Hirotsu to include the value of zero taught by Norio in order to implement a training processing that the cost function does not increase if, for each synaptic weight of the group, the respective desired weight change is added to the synaptic weight decrease the cost function when respective desired weight change is added to the synaptic weight.

Regarding claim 2, 
Hirotsu and Norio teach the method of claim 1, and Norio further teaches
the training being performed for a sequence of at least two groups of synaptic weights, the sequence being defined such that the variation of the synaptic weights of a group subsequent to a given group is performed after the execution of the training processing for the synaptic weights of the given group, ([Norio, 0014] one connection weight Wnij is increased and decreased by a predetermined test correction width S ... The correction widths of the other connection weights are calculated in the same manner, but the connection weights Wnij for which the correction widths have already been calculated are returned to their original values – Note: one connection weight is the first group; other connection weights are subsequent group)
the training processing further comprising, for each synaptic weight of the group: in case the second cost [Norio, 0025] When the square error E (Wnij + S) is smaller (step 33; Y), the corrected width dWnij of the coupling weight Wnij is calculated by equation (1). And [Norio, 0012] dWnij = S × k × [E(Wnij) − E(Wnij + S)] (1) ... In the equations (1) and (2), S is a test correction range for correcting the connection weight Wnij in the course of learning – Note: S is multiplied with a positive value of S)
caching the respective desired weight change; and  ([Norio, 0018] The CPU 11 sets a value obtained by adding the correction width dWnij calculated in this way to the original coupling weight Wnij as a correction value Wnij′, and stores it in the corresponding area of the correction value table 16 (step 14)) restoring the respective synaptic weight ([Norio, 0018] After the above processing is completed, the CPU 11 returns the connection weight to the original connection weight Wnij before the test correction (step 15))
the method further comprising, upon completion of the training processing for all synaptic weights of the group, adding the determined desired weight change to the respective synaptic weight for each synaptic weight of the group ([Norio, 0014] After obtaining the respective correction widths dWnij for all the connection weights Wnij, the connection weights are corrected all at once – Note: Storing corrected weights in memory and reading them after a single execution of learning produce the same result as caching the desired weight change and adding them upon completion of the training processing for all synaptic weights of the group)

Regarding claim 3, 
Hirotsu and Norio teach the method of claim 2, and Norio further teaches
the adding being delayed until the training processing is completed for the last group in the sequence ([Norio, 0014] the connection weights are corrected all at once and one learning is completed)

Regarding claim 4, 
Hirotsu and Norio teach the method of claim 2, and Norio further teaches
the training processing further comprising, in case the second cost value is not smaller than the first cost value: for each synaptic weight of the group, varying the respective restored synaptic weight by the predefined weight difference in negative direction; ([Norio, 0025] On the other hand, if the square error E(Wnij + S) is not smaller (step 33; N), the connection weight is test-corrected to Wnij − S (step 35) – Note: Wnij − S  is changing the weight difference S to a negative direction) 
generating a third output signal of the artificial neural network by repeating the processing of the input signal, the third output signal causing the cost quantity to assume a third cost value; measuring the third cost value; ([Norio, 0025] Then, a square error E(Wnij − S) between the output signal Ox″ and the teacher signal difference Tx with respect to the input of the same learning pattern Px is obtained (step 36), and the magnitude of the square error E(Wnij) is compared. (Step 37) – Note: Ox″ is the third output signal)
in case the third cost value is smaller than the first cost value, setting the factor to -1 for each synaptic weight of the group; and ([Norio, 0025] When the square error E(Wnij − S) is smaller (Step 37), a correction width dWnij of the coupling weight Wnij is calculated by Equation (2) (Step 38) – Note: -1 is multiplied to S which is same as setting the factor to -1) in case the third cost value is not smaller than the first cost value, setting the factor to zero for each synaptic weight of the group ([Norio, 0025] When the square error E(Wnij − S) is not smaller (step 37), Wnij is set to 0 (step 39))

Regarding claim 6, 
Hirotsu and Norio teach the method of claim 2, and Norio
further comprising repeating the method until a first break condition is fulfilled, the first break condition relating to a threshold value for any one of the number of iterations, the cost quantity, or a difference in the cost quantity ([Norio, 0020] Further, the process returns to step 1 and is repeated until the square error E(Wnij) is less than or equal to a predetermined value or the number of repetitions reaches a predetermined limit number for all the learning patterns (step 26))

Regarding claim 7, 
Hirotsu and Norio teach the method of claim 1, and Norio further teaches
the variation being performed simultaneously for all synaptic weights of the group ([Norio, 0014] one connection weight Wnij is increased and decreased by a predetermined test correction width S – Note: one neuron can be a group)

Regarding claim 8,
Hirotsu and Norio teach the method of claim 7, and Norio further teaches
further comprising repeating the variation for all synaptic weights of the group until a second break condition is fulfilled, the second break condition relating to a threshold value for any one of the number [Norio, 0024-0025] First, the first connection weight Wnij (W 111 is applicable) is test-corrected ... The CPU 11 sets the corrected width dWnij calculated in this way – Note: A test correction is repeated until one of the three conditions are met. The threshold value is a cost quantity)

Regarding claim 9, 
Hirotsu and Norio teach the method of claim 7, and Hirotsu further teaches
the direction of variation being determined randomly for all synaptic weights of the group ([Hirotsu, col 2, ln 65-66] A set of first directions (for instance, + or -) are arbitrarily selected, perhaps randomly)

Regarding claim 10, 
Hirotsu and Norio teach the method of claim 1, and Norio further teaches
the direction of variation being equal for all synaptic weights of the group ([Norio, 0024] the first connection weight Wnij (W 111 is applicable) is test-corrected to Wnij + S – Note: +S is the applied to a neuron)

Regarding claim 11, 
Hirotsu and Norio teach the method of claim 1, and Norio further teaches 
the training processing further comprising, in case the second cost value is greater than the first cost value, setting the factor to -1.  ([Norio, 0025] On the other hand, if the square error E(Wnij + S) is not smaller (step 33; N), the connection weight is test-corrected to Wnij − S (step 35) – Note: Wnij − S  is setting the factor to negative 1)

Regarding claim 14, 
Hirotsu teaches,
A neuromorphic training system, ([col 3, ln 32-33] implementation within electronic circuits) the system comprising a feedforward artificial neural network ([col 4, ln 24-25] each neuron 14 in the first layer shown in FIG. 3 may receive any combination of inputs) and a control unit for training the artificial neural network, the control unit being communicatively coupled to an output of the artificial neural network and ([col 4, ln 35-53] the weight adjustment mechanism28' comprises a time delay mechanism (T) 32, an accumulation mechanism (A) 33, and a comparator (C) 34. ... the weights will be changed – Note : A, T, and C are the control unit)
being adapted for performing the following: receiving a first output signal from the output, the first output [col 4, ln 16-20] The learning neural network 30 comprises a plurality of learning neurons 14 for generating a plurality of outputs from the combination of a plurality of inputs) the first output signal causing a cost quantity of the artificial neural network to assume a first cost value; measuring the first cost value; ([col 4, ln 28-30] each of the outputs is compared with respective desired outputs in order to generate respective errors – Note: error is the cost value) defining a group of at least one synaptic weight of the artificial neural network for variation; ([col 4, ln 24-26] each neuron 14 in the first layer shown in FIG.3 may receive any combination of inputs, and each outer layer neuron 14" may receive any combination of neuron outputs from hidden layer neurons. And [col 2, ln 56-57] weights are randomly changed from initial states by incremental changes – Note: Any combination of input and output is a group) varying each synaptic weight of the group by a predefined weight difference; ([col 3, ln 1-2] The first weights are incremented by the respective incremental changes to form second weights. And [col 4, ln 66-67] for respective incremental changes [Symbol font/0x64] - Note: [Symbol font/0x64] is the predefined weight change) after the variation, receiving a second output signal from the output, the second output signal being generated by [col 3 ln 2-8] A series of network outputs is then generated from the series of network inputs in combination with the second weights. An overall network error is generated – Note: error is the cost value) comparing the second cost value to the first cost value; ([col 3, ln 8-15] When the overall network error decreases ... When the error increases) and executing a training processing, the training processing comprising determining, based on the comparison, a desired weight change for each synaptic weight of the group such that the cost function does not increase if, for each synaptic weight of the group, the respective desired weight change is added to the synaptic weight, ([col 4, ln 45-49] The comparator 34 compares the overall network error Ev ... in order to determine whether the network error Ew has increased or decreased after manipulating weights. And [col 5 ln 2-4] After iterating the foregoing methodology, the output error Ev and errors Eo-E gradually decrease and finally approach zero) the desired weight change being based on a product of a factor and the weight difference, ([col 3 ln 21-25] weights are first changed randomly from their initial states by a small incremental weight change of either +[Symbol font/0x64] or -[Symbol font/0x64]. The random weight change direction (+D or -D) is fed to the learning neurons. And [col 5, ln 12] [Symbol font/0x44]W = [Symbol font/0x64] x Rand(n) – Note: [Symbol font/0x44]W  is the desired weight change; rand(n) is the weight change direction which is equivalent to the factor; [Symbol font/0x64] is the weight difference) the factor being either -1, [col 3 ln 21-25] The random weight change direction (+D or -D) is fed to the learning neurons – Note: +D and –D are equivalent to +1 and -1)
Hirotsu does not appear to explicitly recite the factor being “0”
However, Norio teaches:
the factor being [0025] When the square error E (Wnij − S) is not smaller (step 37; N), Wnij is set to 0 (step 39))

Regarding claim 15, 
Hirotsu and Norio teach the system of claim 14.
They further teach: 
the control unit being further adapted for providing a target signal ([Hirotsu, col 4, ln 28-29] each of the outputs is compared with respective desired outputs – Note: desired output is the target signal)
the cost quantity comprising the squared power difference between the output signal and the target signal ([Norio, 0002] The neuron elements in each layer of the neuron element network are connected to other neuron elements with a predetermined strength (connection weight), and the output signal changes due to the difference in the value of the connection weight. And [0016] a square error E (Wnij + S) between the output signal Ox 'and the teacher signal difference Tx is calculated (step 7))

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu and Norio, and further in view of Jaegar,(US 2004/0015459 A1, hereafter Jaegar).
Regarding claim 5, 
Hirotsu and Norio teach the method of claim 2
They do not appear to explicitly recite: the caching being performed using a delay line, the adding comprising receiving the cached desired weight change from the delay line by the respective synaptic weight, the delay line being configured such that the receipt takes place synchronously for all synaptic weights of the group. 
However, Jaegar teaches 
the caching being performed using a delay line,([Jaegar 0046] FIG. 3 shows ... an application of the method of the invention to obtain a short time memory network in the form of a delay line)
the adding comprising receiving the cached desired weight change from the delay line by the respective synaptic weight, the delay line being configured such that the receipt takes place synchronously for all synaptic weights of the group ([Jaegar, 0211] At time N, N state-teacher output pairs x(t), y(t), ...y, (t) have been collected in memory. The method of the invention proceeds now to compute weights wij from all units which have entry 1 in the selection vector to the j output units. These weights are computed. And [Jaegar, 0213] Write these weights into the network)
Hirotsu, Norio, Jaegar are analogous in the arts because they describe a weight update mechanism in a hardware neural network.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Hirotsu, Norio, and Jaegar before him and her, to modify the memory component of Hirotsu and Norio to use the delay line taught by Jaegar in order to cache synaptic weight changes, receiving the cached desired weight change from the delay line by the respective synaptic weight, the delay line being configured such that the receipt takes place synchronously for all synaptic weights of the group, and add them to the existing weight values.

Claim 12, 13, 19, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu and Norio, and further in view of Hou et al.,(US 2018/0330236A1, hereafter Hou)
Regarding claim 12, 
Hirotsu and Norio teach the method of claim 1
Norio
the artificial neural network further comprising, a test group of at least one test weight, the method further comprising, for each synaptic weight of the group defined for variation, setting one of the at least one test weight to a value differing from the respective synaptic weight by the weight difference, Norio, 0012] the learning weight is input by increasing (+S) or decreasing (−S) the connection weight Wnij by the test correction width S. – Note: each neuron is a group; S is a test weight; increasing or decreasing S is setting one of the at least one test weight to a value differing from the respective synaptic weight by the weight difference for each synaptic weight of the group defined for variation)
Hirotsu and Norio do not appear to explicitly recite: the variation comprising bypassing the group defined for variation with the test group. 
However, Hou teaches:
the variation comprising bypassing the group defined for variation with the test group ([Hou, 002] Each synapse 22 receives an input signal x; The internal weighted value 224 of the synapse 22 has the variation caused by an external stimulus ... The external stimulus can change the synapse 22, whereby the internal weighted value 224 of the synapse 22 is varied ... When the variation of the internal weighted value 224 accumulates to a threshold value, the external weighted value 222 varies – Note: internal weights are the test group; external weights are the group defined for variation; external weights are not varied until a threshold value has reached.)
Hirotsu, Norio, and Hou are analogous in the arts because they describe a weight update mechanism in a hardware neural network.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Hirotsu, Norio, and Hou before him and her, to modify the weight components of Hirotsu and Norio to integrate the internal and external weights of Hou in order to create the artificial neural network further comprising, a test group of at least one test weight.

Regarding clam 13,
Hirotsu, Norio, and Hou teach the method of claim 12
Norio further teaches:
the restoration comprising bypassing the test group with the group defined for variation. ([Norio, 0028] the calculation is performed in a state in which the connection weight other than the connection weight for performing the test correction is returned to the initial state. - Note: This claim is indefinite for lack of antecedent basis due to “the restoration”. For the sake of compact prosecution, the examiner interprets it as the calculation is performed in a state in which the connection weight other than the connection weight for performing the test correction is returned to the initial state)

Regarding claim 19,
Hirotsu and Norio teach the system of claim 14
Hirotsu and Norio do not appear to explicitly recite: the artificial neural network being implemented as a resistive neural network
However, Hou teaches:
the artificial neural network being implemented as a resistive neural network ([Hou, 0026] The synapse 22 comprises a binary resistive random access memory (RRAM))

Regarding claim 20,
Hirotsu, Norio and Hou teach the system of claim 14
They further teach:
the artificial neural network further comprising a test group of at least one test weight ([Norio, 0010] the first correction means tests the connection weight of one of the plurality of neuron elements in at least one of positive and negative directions by a predetermined test correction width S
the at least one synaptic weight and the at least one test weight being incorporated by resistive memory ([Hou, 0026] The synapse 22 comprises a binary resistive random access memory (RRAM))
each synaptic weight of the group defined for variation being in a unique assignment with one of the at least one test weight ([Norio, 0030] examining the fluctuation of the output error of the neuron element network caused by the single test correction of each connection weight)
the group defined for variation and the test group having an identical topology ([See Fig.3] And [Hou, 0009] a neural network processing system, which uses a synapse having an external weighted value and an internal weighted value to overcome the drawbacks of a conventional single analog weight with low precision)
the artificial neural network being further adapted for mutually bypassing the group defined for variation and the test group ([Hou, 0031] For example, when the external weighted value is 1, the external input voltage 1 cannot continue increasing the internal weighted value. When the external weighted value is 0, the external input voltage 2 cannot continue decreasing the internal weighted value 224)
the control unit being further adapted for setting, for each synaptic weight of the group defined for variation, the respective assigned test weight to a value differing  Norio, 0012] the learning weight is input by increasing (+S) or decreasing (−S) the connection weight Wnij by the test correction width S. – Note: S is a test weight; increasing or decreasing S is setting one of the at least one test weight to a value differing from the respective synaptic weight by the weight difference for each synaptic weight of the group defined for variation)
the control unit being further adapted for performing the variation by bypassing the group defined for variation with the test group ([Hou, 002] Each synapse 22 receives an input signal x; The internal weighted value 224 of the synapse 22 has the variation caused by an external stimulus ... The external stimulus can change the synapse 22, whereby the internal weighted value 224 of the synapse 22 is varied ... When the variation of the internal weighted value 224 accumulates to a threshold value, the external weighted value 222 varies – Note: internal weights are the test group; external weights are the group defined for variation; external weights are not varied until a threshold value has reached)

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu and Norio, and further in view of Shen et al.,(Deep Learning with Coherent Nanophotonic Circuits, Shen, Yichen et al., Vol 11, pp 441–446, Nature Photonics, 2017, hereafter Shen).

Hirotsu and Norio teach the system of claim 14
They do not appear to explicitly recite: the artificial neural network being implemented as an optical or opto-electronic neural network, the at least one synaptic weight being incorporated by a tunable phase shifter, the control unit being further adapted for generating an interference signal from the output signal and a coherent target signal, the cost quantity comprising the optical power of the interference signal. 
However, Shen teaches
the artificial neural network being implemented as an optical or opto-electronic neural network,([Shen, Abstract] we propose a new architecture for a fully-optical neural network)
the at least one synaptic weight being incorporated by a tunable phase shifter, ([Shen, OPTICAL NEURAL NETWORK DEVICE ARCHITECTURE] It was theoretically shown that any unitary transformations U, V∗ can be implemented with optical beam splitters and phase shifters [18, 19] – Note: Weights are calculated in OIU which includes phase shifters)
the control unit being further adapted for generating an interference signal from the output signal and a coherent target signal, ([Shen, Fig. 1] Optical interference and nonlinearity units that compose each layer of the artificial neural network. And [Shen, Discussion] the gradient for a particular distinct weight parameter ∆Wij in ANN can be obtained with two forward propagation steps that compute J(Wij) and J(Wij + δij) – Note: δij is calculated using output signal and target signal)
the cost quantity comprising the optical power of the interference signal ([Shen, OPTICAL NEURAL NETWORK DEVICE ARCHITECTURE] signals are encoded in the amplitude of optical pulses propagating in integrated photonic waveguides – Note: amplitude of optical pulses is the optical power)
Hirotsu, Norio, and Shen are analogous in the arts because they describe a hardware neural network and forward propagation of errors.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Hirotsu, Norio, and Shen before him and her, to create an optical neural network by integrating the concepts of the optical neural network of Shen into the weight update mechanism of Hirotsu and Norio.

Regarding claim 17,
Hirotsu, Norio, and Shen teach the system of claim 16
Shen further teaches: 
being implemented as an integrated optical circuit ([Shen, Fig.2] Optical micrograph of an experimentally fabricated 22-mode on-chip optical interference unit)

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is an examiner' s statement of reasons for allowance:
Shen teaches use of tunable phase for synaptic weights [Chapter - Optical Neural network device Architecture] 
Jaegar teaches the caching being performed using a delay line [Jaegar, 0046] and receiving synchronously the cached weight change values from the delay line for addition [Jaegar, 0211]
The primary reason for making of allowable subject matter of dependent claim 18 in the instant application is the combination with the inclusion of the limitations of a system comprising: 
“at least two synaptic weights being incorporated by tunable phase shifters, at least two of the tunable phase shifters being communicatively coupled to the control unit by a delay line for synchronized update, the control unit being further adapted for caching the respective desired weight change for each of the synchronizedly updatable tunable phase shifters using the delay line, the adding comprising, for each of the synchronizedly 

The prior art above neither anticipates nor renders obvious the above-recited combinations. Specifically, although the prior art teaches the use of tunable phase shifters for weight updates, and delay lines for synchronous caching, receiving, and adding weight update values, it does not teach caching the desired weight change for each of the updatable tunable phase shifters using the delay line.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON JUNG whose telephone number is (571)272-3386.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOON JUNG/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121